—In an action for a permanent injunction and to recover damages, inter alia, for breach of a lease, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated July 7, 1992, which upon their default in appearing upon the submis*591sion of their motion for a preliminary injunction, denied that motion, and dismissed the complaint sua sponte.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from an order made upon the default of an aggrieved party (CPLR 5511). The proper procedure would have been for the plaintiffs to move to open their default and to vacate the order dated July 7, 1992, and if necessary, appeal from a denial of the motion to vacate the default (see, High v Coletti, 143 AD2d 810). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.